Citation Nr: 0604645	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  04-29 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from June 1965 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2003, a 
statement of the case was issued in July 2004, and a 
substantive appeal was received in August 2004.  The veteran 
testified at a personal hearing at the RO in June 2004.


FINDING OF FACT

Bipolar disorder was not manifested during the veteran's 
active duty or for many years thereafter, nor is any current 
bipolar disorder otherwise related to such service.


CONCLUSION OF LAW

Bipolar disorder was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The July 2004 statement of the 
case, the March 2003 notice of the RO rating decision and an 
October 2002 letter informed the claimant of the information 
and evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the October 2002 letter, the veteran 
was advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).  The Board notes that the October 2002 letter was 
sent to the appellant prior to the March 2003 rating 
decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The Board also notes that the October 2002 letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  Therefore, the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and VA, have been obtained.  Although the 
veteran has not been afforded a VA examination as to the 
bipolar disorder issue, the Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  In this regard, the 
record includes a negative separation examination report and 
no medical evidence regarding the veteran's bipolar disorder 
for many years after service.  Any opinion as to causation 
obtained in such a situation would clearly be speculative in 
nature.  No additional pertinent evidence has been identified 
by the claimant as relevant to the issue on appeal.  Under 
these circumstances, no further action is necessary to assist 
the claimant with this claim.

Analysis

The issue on appeal involves a claim of service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection must be denied for bipolar disorder.  
While the record indicates that the veteran currently suffers 
from bipolar disorder, the veteran does not claim that he 
received any diagnosis or treatment relevant to bipolar 
disorder prior to the March 1999 diagnosis contained in the 
record.  Furthermore, the service medical records contain no 
indication, nor does the veteran contend, that he received 
any mental health treatment or complained of any 
psychological symptoms during service.

The veteran suggests that the deterioration of his 
performance of duty is evidence of the inservice 
manifestation of his mental health disorder.  However, while 
the veteran as a lay person is competent to provide evidence 
regarding injury and symptomatology, he is not competent to 
provide evidence regarding diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  Such an opinion 
requires diagnostic skills and must be made by trained 
medical or psychiatric personnel in order to carry probative 
weight.  Additionally, the Board notes that in the same 
testimony the veteran cites hospitalization for pneumonia and 
other physical illnesses as responsible for the decline in 
the quality of his performance.  

It does not appear that the veteran's difficulties were ever 
attributed to mental health problems during service.  The 
Board notes an October 1965 clinical record documenting an 
apparent overdose.  However, this record does not appear to 
give any history as to the reason for the overdose and does 
not make any reference to any psychiatric symptomatology.  
Subsequent service medical records document various health 
complaints, but do not appear to document any mental health 
complaints or symptoms.  Moreover, the Board believes it 
significant that the veteran's psychiatric status was 
clinically evaluated as normal in the opinion of military 
medical personnel at the time of his April 1968 separation 
examination.  This shows that trained medical personnel were 
of the impression that there was no psychiatric abnormality 
at that time.  In fact, at that time the veteran expressly 
denied ever having had depression, excessive worry or nervous 
trouble of any sort, thus suggesting that he himself did not 
believe that he had any mental health problems at that time.  
The veteran signed a statement reaffirming this assessment as 
valid at the time of his July 1968 discharge from service.  
Again, this indicates that he himself did not feel that he 
had ever suffered from any emotional or mental problems up 
through that time.  As noted above, the first medical 
evidence of a diagnosed mental disability is dated in 1999, 
which is more than thirty years after service.

The Board acknowledges the veteran's contention that his 
bipolar disorder is the result of receiving experimental 
injections during service.  The record reflects that the 
veteran has expressed this belief consistently since at least 
October 1999, when he discussed it with a psychiatric 
professional.  The service medical records indicate that the 
veteran received at least one experimental blood transfusion 
in June 1966.  However, despite the fact that the veteran has 
reported this belief to both psychiatric and medical 
professionals, the record reflects that none of them has 
provided any opinion that a link could exist between the 
veteran's inservice injections and his current bipolar 
disorder.  Therefore, there is no competent evidence of such 
a link.  In this regard, the Board again notes that the 
veteran's own testimony does not provide competent evidence 
of a link between the veteran's active duty service and his 
current disability.  See Espiritu, supra.

There is otherwise no competent evidence of any link between 
the veteran's bipolar disorder and his active duty service.  
No mental health professional has linked his bipolar disorder 
to his service despite the veteran's assertions to this 
affect as recorded in the clinical records.

Since there is no competent evidence of bipolar disorder 
during service, competent evidence of the condition within 
one year of discharge from service, or competent evidence 
otherwise suggesting a link between the veteran's bipolar 
disorder and service, the Board finds that the preponderance 
of the evidence is against the veteran's claim of service 
connection for bipolar disorder.  Consequently, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

Entitlement for service connection for bipolar disorder is 
not warranted.  Thus, the appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


